           Case 1:02-cr-00743-JMF Document 439 Filed 04/06/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------x
UNITED STATES OF AMERICA
                                                                    02-CR-743 (JMJ)
             - against -
                                                                    NOTICE OF MOTION
JOHN MATERA, et al.

                                    Defendants.
---------------------------------------------------------x

        PLEASE TAKE NOTICE that, upon the accompanying Memorandum of Law, the

declaration of Seth Ginsberg, Esq., dated April 6, 2020, and the supporting exhibits, JOHN

MATERA will move this Court, before the Honorable Jesse M. Furman, at the courthouse at 500

Pearl Street, New York, New York, at a date and time to be set by the Court, for an order,

pursuant to 18 U.S.C. § 3582, reducing Matera’s sentence and ordering his immediate release

from custody, or, in the alternative, for an order, pursuant to 28 U.S.C. §§ 2241 and 2255,

vacating his sentence and granting a temporary restraining order barring his continued custody

pending the final resolution of the application, and for such other and further relief as the Court

deems in the interest of justice.

Dated: New York, New York
       April 6, 2020
                                                             Respectfully Submitted,

                                                             ______/s/_____________
                                                             SETH GINSBERG
                                                             Attorney at Law
                                                             299 Broadway, Suite 1405
                                                             New York, New York 10007
                                                             (212) 227-6655
                                                             srginsberg@mac.com

                                                             Attorney for John Matera
To:     United States Attorney’s Office
        Southern District of New York
        Via ECF
